 


110 HR 1620 IH: Federal Land Compensation Act
U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1620 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2007 
Mrs. Cubin (for herself, Mr. Udall of Colorado, Mr. Rehberg, Mr. Bishop of Utah, Mr. Herger, Mr. Calvert, Mrs. Musgrave, Mr. Cannon, Mr. Heller of Nevada, Mr. Simpson, Mrs. McMorris Rodgers, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide permanent funding for the payment in lieu of taxes program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Land Compensation Act. 
2.Permanent funding for PILT and refuge revenue sharing 
(a)Payments in lieu of taxesSection 6906 of title 31, United States Code, is amended by adding at the end the following: 
 
Amounts authorized under this chapter shall be made available to the Secretary of the Interior, out of any other funds in the Treasury not otherwise appropriated and without further appropriation, for obligation or expenditure in accordance with this chapter as follows: 
(1)For fiscal year 2008, 80 percent of the amount authorized under this chapter in the prior fiscal year. 
(2)For fiscal year 2009, 90 percent of the amount authorized under this chapter in the prior fiscal year. 
(3)For fiscal year 2010, and each fiscal year thereafter, 100 percent of the amount authorized under this chapter in the prior fiscal year.. 
(b)Refuge revenue sharingSection 401(d) of the Act of June 15, 1935 (16 U.S.C. 715s(d)), relating to refuge revenue sharing, is amended by adding at the end the following:  
 
Such amount shall be made available to the Secretary, out of any other funds in the Treasury not otherwise appropriated and without further appropriation, for obligation or expenditure in accordance with this section as follows: 
(1)For fiscal year 2008, 80 percent of the amount authorized under this chapter in the prior fiscal year. 
(2)For fiscal year 2009, 90 percent of the amount authorized under this chapter in the prior fiscal year. 
(3)For fiscal year 2010, and each fiscal year thereafter, 100 percent of the amount authorized under this chapter in the prior fiscal year.. 
 
